Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the above named appeal for reappraisement, consists of 16 mm Anamorphic lenses exported from Japan on or about February 20, 1958. [sic].
IT IS FURTHER STIPULATED AND AGREED that there is no foreign value, export value, or United States value as those terms are defined in sections 402 (e), (d), and (e), respectively, of the Tariff Act of 1930, for such or *467similar merchandise and that the cost of production as defined in Section 402(f) of said Act is $22.27 (United States dollars) each.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement be submitted on this stipulation.
On the basis of this stipulation, and of the official papers from which it appears that the merchandise was exported from Japan on February 20, 1956, was entered for warehouse on March 6, 1956, and was withdrawn on April 5, 1956, I find that cost of production, as defined in section 402(f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the 16-mm. Anamorphic lenses involved herein and that such value is $22.27 (United States dollars) each.
Judgment will be rendered accordingly.